DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-14) in the reply filed on 05/19/2021 is acknowledged. Non-elected Group II (claim 15) is withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
In the figs.4-5: the reference numbers 225 and 225a are indicated the same part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
For purpose of examination, it is presumed that the “raised element 225” is inherently comprises “controllable raised element 225a”. 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
In claim 4 and 6: “A)” and “B)” should be removed.
In claim 4: the phrase: “the upstream surface is: A) located:” should be changed to --the upstream surface is located-- 	Appropriate correction is required. 

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “raised elements” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “raised elements” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “neutralizing member” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “neutralizing member” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: 
The limitation: “raised element” is “The raised and hollow portions are preferably under the   form of truncated pyramids separated by a network of channels” is described in present Specification and it is shown in present Drawing Figures 4-5, element 225.  
The limitation: “neutralizing member” is “The neutralizing member may have a concave portion with an edge that extends at least around part of such controllable raised element, the edge forming a closed or open loop, such as a substantially polygonal, e.g. square  or rectangular loop, and/or a round or rounded loop” is described in present Specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: the limitations “raised element” and “controllable raised element”, are indefinite because it is unclear they are the same part or different part.  In light of the present Drawing figs.4-5 shows “controllable raised element” is the same “raised element” such that for the purpose of examination, it is considered “raised element” is inherently comprises “controllable raised element”. Correction is required.
In claims 1-7 and 11-14: the terms “…and/or…” are indefinite because it is unclear that the applicants try to claim one or the other OR both. For the purpose of examination, it is considered the terms “…and/or…” are “…or…”. Correction is required.
In claims 3-4: the terms “…substantially…” are indefinite because it is unclear what degree of substantially is. It is suggested the terms “…substantially…” are removed. Correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	
Claims 1-14 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Mariller (US 2011/0297005 A1).
Regarding claim 1, Mariller discloses 
A machine for preparing a beverage from an ingredient supplied within a capsule (figs.1-2 shows a capsule for preparing a drink, tittle /abstract) that is provided with an outlet membrane (extraction membrane 5, figs.1-2), comprising: 
an extraction unit (capsule housing 10, figs.1-2) that has a capsule extraction seat (hollow element 1 has a seat, fig.2), an inlet arrangement (a capsule for preparing a drink inherently has an inlet) for guiding water into the seat (hollow element 1) and a dispensing arrangement (liquid outlet 9, fig.2) for guiding beverage out of the seat (hollow element 1), the dispensing arrangement (liquid outlet 9, fig.2) comprising a face (capsule holder 7, fig.2) delimiting a downstream part of the seat (hollow element 1), the face (capsule holder 7) bearing one or more raised elements (membrane perforation element 11, fig.2) that project upstream and that are configured for forming one or more beverage outlet openings in the outlet membrane (extraction membrane 5, fig.1) of the capsule in the seat (hollow element 1), the raised element(s) (membrane perforation element 11) being fixed relative to or integral with the face (capsule holder 7) and comprising at least one controllable raised element (controllable raised element is a top portion of 11, fig.2), the face (capsule holder 7) being associated with an opening control arrangement (plate 12, figs.1-2) configured to control the formation of the outlet opening(s) in the outlet membrane (extraction membrane 5) by the at least one controllable raised element (top portion of 11); and, 
plate 12) comprises at least one neutralizing member (top portion of plate 12) that is movable adjacent the controllable raised element (top portion 11) between an operative position in which the controllable raised element (top portion 11) is prevented from forming a beverage outlet opening in the outlet membrane (extraction membrane 5) and a rest position in which the controllable raised element (top portion 11) is enabled to form a beverage outlet opening in the outlet membrane (extraction membrane 5). 

Regarding claims 2-14, 
The prior art of Mariller either anticipate or render fairly obvious the concept, in combination to teach the limitations of the claimed invention such as neutralizing member (top portion of plate 12), controllable raised element (top portion of 11), the face (capsule holder 7), capsule extraction seat (hollow element 1 has a seat)…

    PNG
    media_image1.png
    614
    830
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16980019. 
Present application 16980146
Copending application 16980019
1. A machine for preparing a beverage from an ingredient supplied within a capsule that is provided with an outlet membrane, comprising: an extraction unit that has a capsule extraction seat, an inlet arrangement for guiding water into the seat and a dispensing arrangement for guiding beverage out of the seat, the dispensing arrangement comprising a face delimiting a downstream part of the seat, the face bearing one or more raised elements that project upstream and that are configured for forming one or more beverage outlet openings in the outlet membrane of the capsule in the seat, the raised element(s) being fixed relative to and/or integral with the face and comprising at least one controllable raised element, the face being associated with an opening control arrangement configured to control the formation of the outlet opening(s) in the outlet membrane by the at least one controllable raised element; and, the opening control arrangement comprises at least one neutralizing member that is movable adjacent the controllable raised element between an operative position in which the controllable raised element is prevented from forming a beverage outlet opening in the outlet membrane and a rest position in which the controllable raised element is enabled to form a beverage outlet opening in the outlet membrane. 

2. The machine of claim 1, wherein the neutralizing member has at least one of: a concave portion with an edge that extends at least around part of the at least one controllable raised element, the edge forming a closed or open loop; and a convex portion with an edge that extends on a side of the at least one controllable raised element, the edge being straight or curved. 

3. The machine of claim 1, wherein the neutralizing member has an upstream surface that is oriented to substantially face the outlet membrane of the capsule when located in the seat. 

4. The machine of claim 3, wherein, when the neutralizing member is in its operative position, the upstream surface is: A) located: substantially adjacent to an opening extremity of the at least one controllable raised element; or in the seat deployed away from the face beyond the at least one controllable raised element; and/or B) urged against the outlet membrane of the capsule when located in the seat. 

5. The machine of claim 1, wherein the neutralizing member is: located in its rest position at or against the face adjacent a bottom end of the at least one controllable raised element; and/or driven by a connecting member, the connecting member being actuated manually and/or automatically. 

6. The machine of claim 1, wherein the face bears a plurality of the raised elements and wherein: A) only some of the elements are controllable raised element(s) that are adjacent the neutralizing member(s) movable to enable or prevent formation of beverage outlet opening(s) in the outlet membrane by the controllable raised element(s); or all of the elements are controllable raised elements, the opening control arrangement comprising a plurality of neutralizing members that are movable independently from one another; and/or B) the or at least one of the neutralizing members being configured to enable or prevent formation of beverage outlet openings in the outlet membrane by a plurality of controllable raised elements. 

7. The machine of claim 1, which is configured to: maintain at least one movable neutralizing member stationary relatively to the face from a beginning to an end of an extraction of the capsule in the capsule extraction seat; and/or move at least one movable neutralizing member relatively to the face during an extraction of the capsule in the capsule extraction seat. 

8. The machine of claim 1, wherein the movable neutralizing member is configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total 

9. The machine of claim 1, wherein the opening control arrangement comprises a or the plurality of neutralizing members configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range of 0.20 to 1. 

10. The machine of claim 1, wherein the opening control arrangement comprises: a pressurizer, such as a liquid driver, configured for driving a carrier liquid, along the inlet arrangement so as to raise a pressure, inside the capsule when in the seat and urge the capsule's outlet membrane towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position; and/or an actuator for mechanically urging the capsule against the face whereby the capsule's outlet membrane is urged towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position. 

11. The machine of claim 1, wherein the face is formed by a plate-like or sheet-like member. 

12. The machine of claim 1, wherein the capsule extraction seat is delimited by a first part and a second part that are relatively movable between: an open position for inserting the ingredient capsule into the extraction seat and/or for removing such capsule from the seat; and a closed position for extracting in the seat said the ingredient capsule. 

13. The machine of claim 1, wherein the inlet arrangement is: associated with a piercing or cutting arrangement configured to pierce or cut water inlet opening(s) into the ingredient capsule in the ingredient extraction seat so that water circulating along the inlet arrangement is passed into the capsule via the water inlet opening; and/or fluidically connected to a water supply arrangement via a water guide. 

14. The machine of claim 1, wherein the capsule extraction seat is associated with an un-extracted ingredient capsule insertion passage. 



2. The machine of claim 1, wherein the upper portion and the lower portion of the face make up a total height of the face defining the downstream part of the seat, the delimitation line being located 

3. The machine of claim 1, wherein the impervious part of at least one of the upper portion and the lower portion forms a continuous flow-inhibiting portion, the flow-inhibiting portion being configured such that beverage flowing out the seat is inhibited. 

4. The machine of claim 3, wherein the dispensing arrangement comprises a flow restricting member arranged relative to the face in a moveable manner between a standard outflow position and a reduced outflow position in which the surface area transverse to the downstream flow direction of the upper and/or lower outflow passages is reduced compared to the standard outflow position by obstructing a part of the upper and/or lower outflow passages, the obstructed upper and/or lower outflow passages being partly or entirely closed in the reduced position. 

5. The machine of claim 1, wherein the upper portion and the lower portion are able to take different positions relative to the seat, so as to control a flow path of water through the ingredient when in the seat depending on the position of the flow-through portion. 

6. The machine of claim 1, wherein the face is made by a wall forming a beverage guide structure, through which the outflow passages extend, at least one of the outflow passages. 

7. The machine of claim 6, wherein the outflow passages are configured to guide a total flow of beverage from the seat via a total guide entry at a seat side of the wall, through the wall and out of a total guide exit of the wall towards a dispensing area via a beverage outlet, such as a dispensing area delimited by a support for supporting a user-recipient, the wall being associated with a flow control device configured to control the flow of beverage guided along the outflow passages, the flow control device having: an obstruction portion; and one or more control sides suitable to delimit from the obstruction portion a controlled passage through which is passed the total flow of beverage passing through a non-obstructed portion of the total guide entry and/or exit, the non-obstructed portion being adjacent the obstructed portion, the obstruction portion and the control side(s) being manually and/or automatically operable, e.g. relatively translatable and/or rotatable, over the wall so as to change a relative position and/or a relative size and/or a shape of the obstructed 

8. The machine of claim 1, wherein the extraction seat is configured for receiving the capsule that is provided with an outlet membrane. 

9. The beverage extraction unit of claim 1, wherein the extraction seat is configured for receiving the ingredient capsule that is provided with an outlet membrane. 

10. The machine of claim 1, wherein the face has an at least approximately disc shape. 

11. The machine of claim 1, wherein the upper and lower outflow passages have together a total number of flow-through holes: in the range of 3 to 35; and/or each flow-through hole having a minimum diameter transverse to a beverage outflow direction along the hole, in the range of about 0.1 to 1 mm; and/or the flow-through holes having the same dimensions or different dimensions. 

12. The machine of claim 1, wherein the seat is delimited by a first part and a second part that are relatively movable between: an open position for inserting the ingredient, into the extraction seat and/or for removing such ingredient from the seat; and a closed position for extracting in the seat the ingredient. 

13. The machine of claim 1, wherein the inlet arrangement is fluidically connected to a water supply arrangement via a water guide. 

14. The machine of claim 1, wherein the seat is associated with an un-extracted ingredient insertion passage. 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16980019 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16980019.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16980146. 
Present application 16980146
Copending application 16980146
1. A machine for preparing a beverage from an ingredient supplied within a capsule that is provided with an outlet membrane, comprising: an extraction unit that has a capsule extraction seat, an inlet arrangement for guiding water into the seat and a dispensing arrangement for guiding beverage out of the seat, the dispensing arrangement comprising a face delimiting a downstream part of the seat, the face bearing one or more raised elements that project upstream and that are configured for forming one or more beverage outlet openings in the outlet membrane of the capsule in the seat, the raised element(s) being fixed relative to and/or integral with the face and comprising at least one controllable raised element, the face being associated with an opening control arrangement configured to control the formation of the outlet opening(s) in the outlet membrane by the at least one controllable raised element; and, the opening control arrangement comprises at least one neutralizing member that is movable adjacent the controllable raised element between an operative position in which the controllable raised element is prevented from forming a beverage outlet opening in the outlet 

2. The machine of claim 1, wherein the neutralizing member has at least one of: a concave portion with an edge that extends at least around part of the at least one controllable raised element, the edge forming a closed or open loop; and a convex portion with an edge that extends on a side of the at least one controllable raised element, the edge being straight or curved. 

3. The machine of claim 1, wherein the neutralizing member has an upstream surface that is oriented to substantially face the outlet membrane of the capsule when located in the seat. 

4. The machine of claim 3, wherein, when the neutralizing member is in its operative position, the upstream surface is: A) located: substantially adjacent to an opening extremity of the at least one controllable raised element; or in the seat deployed away from the face beyond the at least one controllable raised element; and/or B) urged against the outlet membrane of the capsule when located in the seat. 

5. The machine of claim 1, wherein the neutralizing member is: located in its rest position at or against the face adjacent a bottom end of the at least one controllable raised element; and/or driven by a connecting member, the connecting member being actuated manually and/or automatically. 

6. The machine of claim 1, wherein the face bears a plurality of the raised elements and wherein: A) only some of the elements are controllable raised element(s) that are adjacent the neutralizing member(s) movable to enable or prevent formation of beverage outlet opening(s) in the outlet membrane by the controllable raised element(s); or all of the elements are controllable raised elements, the opening control arrangement comprising a plurality of neutralizing members that are movable independently from one another; and/or B) the or at least one of the neutralizing members being configured to enable or prevent formation of beverage outlet openings in the outlet membrane by a plurality of controllable raised elements. 

7. The machine of claim 1, which is configured to: maintain at least one movable neutralizing member stationary relatively to the face from a beginning to an end of an extraction of the capsule in the 

8. The machine of claim 1, wherein the movable neutralizing member is configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range 0.20 of to 0.85. 

9. The machine of claim 1, wherein the opening control arrangement comprises a or the plurality of neutralizing members configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range of 0.20 to 1. 

10. The machine of claim 1, wherein the opening control arrangement comprises: a pressurizer, such as a liquid driver, configured for driving a carrier liquid, along the inlet arrangement so as to raise a pressure, inside the capsule when in the seat and urge the capsule's outlet membrane towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position; and/or an actuator for mechanically urging the capsule against the face whereby the capsule's outlet membrane is urged towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position. 

11. The machine of claim 1, wherein the face is formed by a plate-like or sheet-like member. 

12. The machine of claim 1, wherein the capsule extraction seat is delimited by a first part and a second part that are relatively movable between: an open position for inserting the ingredient capsule into the extraction seat and/or for removing such capsule from the seat; and a closed position for extracting in the seat said the ingredient capsule. 

13. The machine of claim 1, wherein the inlet arrangement is: associated with a piercing or cutting arrangement configured to pierce or cut 

14. The machine of claim 1, wherein the capsule extraction seat is associated with an un-extracted ingredient capsule insertion passage. 


2. The machine of claim 1, wherein the neutralizing member has at least one of: a concave portion with an edge that extends at least around part of the at least one controllable raised element, the edge forming a closed or open loop; and a convex portion with an edge that extends on a side of the at least one controllable raised element, the edge being straight or curved. 

3. The machine of claim 1, wherein the neutralizing member has an upstream surface that is oriented to substantially face the outlet membrane of the capsule when located in the seat. 

4. The machine of claim 3, wherein, when the neutralizing member is in its operative position, the upstream surface is: A) located: substantially adjacent to an opening extremity of the at least one controllable raised element; or in the seat deployed away from the face beyond the at least one controllable raised element; and/or B) urged against the outlet membrane of the capsule when located in the seat. 

5. The machine of claim 1, wherein the neutralizing member is: located in its rest position at or against the face adjacent a bottom end of the at least one controllable raised element; and/or driven by a connecting member, the connecting member being actuated manually and/or automatically. 

6. The machine of claim 1, wherein the face bears a plurality of the raised elements and wherein: A) only some of the elements are controllable raised element(s) that are adjacent the neutralizing member(s) movable to enable or prevent formation of beverage outlet opening(s) in the outlet membrane by the controllable raised element(s); or all of the elements are controllable raised elements, the opening control arrangement comprising a plurality of neutralizing members that are movable independently from one another; and/or B) the or at least one of the neutralizing members being configured to enable or prevent formation of beverage outlet openings in the outlet membrane by a plurality of controllable raised elements. 

7. The machine of claim 1, which is configured to: maintain at least one movable neutralizing member stationary relatively to the face from a beginning to an end of an extraction of the capsule in the 

8. The machine of claim 1, wherein the movable neutralizing member is configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range 0.20 of to 0.85. 

9. The machine of claim 1, wherein the opening control arrangement comprises a or the plurality of neutralizing members configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range of 0.20 to 1. 

10. The machine of claim 1, wherein the opening control arrangement comprises: a pressurizer, such as a liquid driver, configured for driving a carrier liquid, along the inlet arrangement so as to raise a pressure, inside the capsule when in the seat and urge the capsule's outlet membrane towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position; and/or an actuator for mechanically urging the capsule against the face whereby the capsule's outlet membrane is urged towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position. 

11. The machine of claim 1, wherein the face is formed by a plate-like or sheet-like member. 

12. The machine of claim 1, wherein the capsule extraction seat is delimited by a first part and a second part that are relatively movable between: an open position for inserting the ingredient capsule into the extraction seat and/or for removing such capsule from the seat; and a closed position for extracting in the seat said the ingredient capsule. 

13. The machine of claim 1, wherein the inlet arrangement is: associated with a piercing or cutting arrangement configured to pierce or cut 

14. The machine of claim 1, wherein the capsule extraction seat is associated with an un-extracted ingredient capsule insertion passage. 



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16980146 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16980469.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16980012. 
Present application 16980146
Copending application 16980012
1. A machine for preparing a beverage from an ingredient supplied within a capsule that is provided with an outlet membrane, comprising: an extraction unit that has a capsule extraction seat, an inlet arrangement for guiding water into the seat and a dispensing arrangement for guiding beverage out of the seat, the dispensing arrangement comprising a face delimiting a downstream part of the seat, the face bearing one or more raised elements that project upstream and that are configured for forming one or more beverage outlet openings in the outlet membrane of the capsule in the seat, the raised element(s) 

2. The machine of claim 1, wherein the neutralizing member has at least one of: a concave portion with an edge that extends at least around part of the at least one controllable raised element, the edge forming a closed or open loop; and a convex portion with an edge that extends on a side of the at least one controllable raised element, the edge being straight or curved. 

3. The machine of claim 1, wherein the neutralizing member has an upstream surface that is oriented to substantially face the outlet membrane of the capsule when located in the seat. 

4. The machine of claim 3, wherein, when the neutralizing member is in its operative position, the upstream surface is: A) located: substantially adjacent to an opening extremity of the at least one controllable raised element; or in the seat deployed away from the face beyond the at least one controllable raised element; and/or B) urged against the outlet membrane of the capsule when located in the seat. 

5. The machine of claim 1, wherein the neutralizing member is: located in its rest position at or against the face adjacent a bottom end of the at least one controllable raised element; and/or driven by a connecting member, the connecting member being actuated manually and/or automatically. 

6. The machine of claim 1, wherein the face bears a plurality of the raised elements and wherein: A) only some of the elements are controllable raised element(s) that are adjacent the neutralizing member(s) movable to enable or prevent formation of beverage outlet opening(s) in the outlet membrane by the controllable raised element(s); or all of the elements are controllable raised elements, the opening control arrangement 

7. The machine of claim 1, which is configured to: maintain at least one movable neutralizing member stationary relatively to the face from a beginning to an end of an extraction of the capsule in the capsule extraction seat; and/or move at least one movable neutralizing member relatively to the face during an extraction of the capsule in the capsule extraction seat. 

8. The machine of claim 1, wherein the movable neutralizing member is configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range 0.20 of to 0.85. 

9. The machine of claim 1, wherein the opening control arrangement comprises a or the plurality of neutralizing members configured to selectively prevent and enable a number of controllable raised elements from forming beverage outlet openings in the outlet member, the face having a ratio of the number of controllable raised elements over a total number of raised elements in the range of 0.20 to 1. 

10. The machine of claim 1, wherein the opening control arrangement comprises: a pressurizer, such as a liquid driver, configured for driving a carrier liquid, along the inlet arrangement so as to raise a pressure, inside the capsule when in the seat and urge the capsule's outlet membrane towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position; and/or an actuator for mechanically urging the capsule against the face whereby the capsule's outlet membrane is urged towards the raised element(s) so as to form the beverage outlet opening(s) in the outlet membrane when the corresponding neutralizing member(s) is/are in the rest position. 

11. The machine of claim 1, wherein the face is formed by a plate-like or sheet-like member. 



13. The machine of claim 1, wherein the inlet arrangement is: associated with a piercing or cutting arrangement configured to pierce or cut water inlet opening(s) into the ingredient capsule in the ingredient extraction seat so that water circulating along the inlet arrangement is passed into the capsule via the water inlet opening; and/or fluidically connected to a water supply arrangement via a water guide. 

14. The machine of claim 1, wherein the capsule extraction seat is associated with an un-extracted ingredient capsule insertion passage. 



2. Beverage extraction unit according to claim 1, wherein the relief elements are truncated pyramids and/or portions of ridges separated by channels with the outlets. 

3. Beverage extraction unit according to claim 1, wherein the piercing elements comprise at least one of needles, pins and/or blades. 

4. Beverage extraction unit according to claim 1, wherein in the extended position, the piercing elements are arranged through the extraction plate to traverse relief elements. 

5. Beverage extraction unit according to claim 1, wherein the plurality of the piercing elements are part of a piercing member arranged to be moveable relatively to the extraction plate between the extended position and the retracted position of the piercing elements and comprising a support plate from which extends the piercing elements. 

6. Beverage extraction unit according to claim 5, wherein the piercing member is arranged to move in an at least substantially translational and axial direction relative to the extraction plate. 

7. Beverage extraction unit according to claim 5, which comprises a drive member arranged for operating the piercing member and/or the extraction plate in relative movement between the retracted position and the extended position of the piercing elements. 



9. A beverage machine comprising a beverage extraction unit according to claim 7, which comprises a pump for supplying water to the extraction unit and a control unit configured for controlling the drive member to move the piercing member relative to the extraction plate between the extended position and the retracted position of the piercing elements. 

10. Beverage machine according to claim 9, wherein the control unit is configured to operate the drive member to drive the piercing member back in retracted position before activating the pump for supplying water to the extraction chamber or after a period of less than 5 seconds after starting the activation of the pump. 

11. Beverage machine according to claim 10, which comprises a mode selection member comprising at least a high-pressure extraction mode in which the control unit activates the pump to supply water to the extraction unit while maintaining the piercing member in retracted position and a lower-pressure extraction mode in which the control unit operates the drive member to drive the piercing member in extended position of the piercing elements to provide the orifices of second type in the outlet membrane of the capsule before operating the pump for supplying water to the extraction chamber. 

12. Beverage machine according to claim 11, wherein the control unit is configured to operate the pump at a pressure or pressure range for the lower-pressure extraction mode which is lower than the pressure or pressure range for the high-pressure extraction mode. 

13. Beverage machine according to claim 10, which comprises a motorized drive assembly for closing the injection part with the extraction part and wherein the control unit is configured for operating the motorized drive assembly between an opening position of the extraction unit and a closed position of the extraction unit and is configured for operating the piercing member in extended position for providing orifices of the second type in the outlet membrane in the closed position of the extraction unit.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16980012 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16980012.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/23/2021